Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 08/15/2022, have been fully considered and are persuasive.
The specification has been amended to overcome the previous objection, which is withdrawn.
Claims 1-2 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 11,313,499. The claims have been amended to overcome this rejection. The double patenting rejection is withdrawn.
Claims 3-14 were objected to as being objected to as being dependent on a rejected claim but containing allowable subject matter. Claim 1 has been amended to be an independent form of original claim 3. New claim 15 is an independent form of original claim 4. As such, the independent claims are now in condition for allowance. The closest prior art reference is McPherson (US 2012/0043752), but the McPherson reference fails to teach every limitation of the instant claimed invention, as detailed in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746